

115 S2929 IS: OPEC Accountability Act of 2018
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2929IN THE SENATE OF THE UNITED STATESMay 23, 2018Mr. Markey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the United States Trade Representative to pursue a complaint of anticompetitive
			 practices against certain oil exporting countries. 
	
		1.Short
 titleThis Act may be cited as the OPEC Accountability Act of 2018.
		2.Actions to curb
			 certain cartel anticompetitive practices
 (a)FindingsCongress makes the following findings:
 (1)Gasoline prices have increased by nearly 25 percent since the beginning of 2017. (2)Rising gasoline prices have placed an inordinate burden on families in the United States.
 (3)High gasoline prices have hindered and will continue to hinder economic growth.
 (4)The Organization of Petroleum Exporting Countries (in this subsection referred to as OPEC) and some non-OPEC oil-producing countries have formed a cartel and engaged in anticompetitive practices to reduce global oil stockpiles in order to drive up prices.
 (5)Eight member nations of OPEC—Ecuador, Indonesia, Kuwait, Nigeria, Qatar, Saudi Arabia, United Arab Emirates, and Venezuela—are also members of the World Trade Organization. Iran, Iraq and Libya are also Observer Governments of the World Trade Organization.
 (6)The coordinated drawdown of global oil stockpiles and resulting high prices harm families in the United States, undermine the economy of the United States, impede commerce in the United States and throughout the world, and are contrary to the national interests of the United States.
				(b)Action by
			 President
				(1)In
 generalNotwithstanding any other provision of law, the President shall, not later than 15 days after the date of the enactment of this Act, initiate consultations with the countries described in paragraph (2) to seek the elimination by those countries of any action that—
 (A)limits the production or distribution of oil, natural gas, or any other petroleum product;
 (B)sets or maintains the price of oil, natural gas, or any other petroleum product; or
 (C)otherwise is an action in restraint of trade with respect to oil, natural gas, or any other petroleum product, when such action constitutes an act, policy, or practice that is unjustifiable under obligations of the GATT 1994.
					(2)Countries
 describedThe countries described in this paragraph are the following: (A)The following members of OPEC:
 (i)Algeria. (ii)Angola.
 (iii)Ecuador. (iv)Equatorial Guinea.
 (v)Gabon. (vi)Iran.
 (vii)Iraq. (viii)Kuwait.
 (ix)Libya. (x)Nigeria.
 (xi)Qatar. (xii)Saudi Arabia.
 (xiii)United Arab Emirates. (xiv)Venezuela.
 (B)The following oil-producing countries that are not members of OPEC: (i)Azerbaijan.
 (ii)Bahrain. (iii)Brunei.
 (iv)Kazakhstan. (v)Malaysia.
 (vi)Mexico. (vii)Oman.
 (viii)Russia. (ix)South Sudan.
 (x)Sudan. (c)Initiation of WTO dispute proceedingsIf the consultations described in paragraph (1) of subsection (b) are not successful with respect to any country described in paragraph (2) of that subsection, the United States Trade Representative shall, not later than 60 days after the date of the enactment of this Act, institute proceedings pursuant to the Understanding on Rules and Procedures Governing the Settlement of Disputes with respect to that country and shall take appropriate action with respect to that country under the trade remedy laws of the United States.
 (d)DefinitionsIn this section:
				(1)GATT
 1994The term GATT 1994 means the General Agreement on Tariffs and Trade annexed to the WTO Agreement. (2)Understanding on rules and procedures governing the settlement of disputesThe term Understanding on Rules and Procedures Governing the Settlement of Disputes means the agreement described in section 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)).
				(3)World Trade
			 Organization
 The term World Trade Organization means the organization established pursuant to the WTO Agreement.
				(4)WTO
 AgreementThe term WTO Agreement means the Agreement Establishing The World Trade Organization entered into on April 15, 1994.